EXAMINER’S AMENDMENT
The Applicant’s amendment dated 6/19/2020 has been entered and fully considered. Claims 1, 4, 10, 12, and 14 have been amended by the Applicant. Claims 11, 15, and 16 are cancelled by the Applicant. Claim 14 is amended by the Examiner (see below). Withdrawn claims 17-20 are cancelled by the Examiner (see below). Claims 1-10, 12-14, and 21 are allowed.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to invention Group II non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amber Sun on 11/2/2020.
Claim 14, line 14: “clamping device is greater at the first stage than that in the first stage” has been replaced with “clamping device is greater at the second stage than that in the first stage”.
Claims 17-20 have been cancelled.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1 and 14, MCCORRY discloses a pressing method to from a product from a work piece and the press comprises of a top tooling part, a bottom tooling part, and a clamping device. MCCORRY further discloses that the pressing method comprises of sequentially moving the top tooling part while contacting a portion of the workpiece and adjusting the clamping force or stretching rate while the top tooling part moves in different stages into the bottom tooling part.
MCCORRY, however, fails to disclose that the clamping device comprises of two parts where the first part is disposed on the top tooling part and the second part is disposed on the bottom tooling part. MCCORRY also fails to disclose that the second clamping unit is stationary during the pressing action. MCCORRY also fails to disclose that the stretching rate of the work piece is lower during the initial pressing or the first stage of the pressing. MCCORRY teaches a higher (not lower) stretching rate during the initial phase of pressing or a greater stretching rate prior to the initialization of the press movement.
Claims 2-10, 12, 13 and 21 are dependent on the independent claims 1 and 14, respectively and as such they are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.